     1

     2

     3

     4

     5

     6

     7                                 UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF WASHINGTON
     8
                                                AT SEATTLE
     9

    10
       ALIGN TECHNOLOGY, INC., a Delaware                   CASE NO. 2:21-CV-00063-RSL
    11 Corporation

    12                     Plaintiff,                       ORDER GRANTING STIPULATED
                                                            MOTION TO EXTEND TIME TO
    13            v.                                        RESPOND TO COMPLAINT
    14 UNIFORM TEETH, an Illinois Corporation

    15                     Defendant.
    16
                                                      ORDER
    17

    18            Pursuant to the parties’ Stipulated Motion, IT IS SO ORDERED. Defendant should

    19 answer or otherwise respond to Plaintiff’s First Amended Complaint on or before Monday, June

    20
         21, 2021.
    21

    22
                  Dated this 25th day of May, 2021.
    23

    24
                                             ROBERT S. LASNIK
    25                                       UNITED STATES DISTRICT JUDGE
    26

    27

    28
1        ORDER                                                          PACIFICA LAW GROUP LLP
         CASE NO. 2:21-CV-00063-RSL
                                                        1              1191 Second Avenue, Suite 2000
                                                                             Seattle, WA 98101
                                                                           Phone (206)_245-1700
